warranted.   Id.      In particular, it appears that the district court gave
                credence to real party in interest's arguments that she reasonably believed
                that service of process had been timely accomplished on both petitioners.'
                Given the factual assertions that were made to the district court, the
                district court did not arbitrarily or capriciously exercise its discretion in
                granting real party in interest an enlargement of time in which to serve
                process on petitioners. 2 Int'l Game Tech., 124 Nev. at 197, 179 P.3d at
                558; see Saavedra-Sandova/ v. Wal-Mart Stores, Inc., 126 Nev.           ,

                245 P.3d 1198, 1200 (2010) (explaining that the good-cause determinations
                under NRCP 4(i) are within the district court's discretion). Accordingly,
                we
                             ORDER the petition DENIED.




                                           Parraguirre




                       'The challenged order has not been reduced to writing and entered
                on the district court's docket, which would constitute an independent basis
                for denying this writ petition. See Rust v. Clark Cnty. Sch. Dist., 103 Nev.
686, 689, 747 P.2d 1380, 1382 (1987) (recognizing that a "district court's
                oral pronouncement from the bench" is "ineffective for any purpose").
                      2 Petitionerscontend that, based on the information provided in the
                accident report, real party in interest was unreasonable in believing that
                petitioner Spendlove had been properly served. This contention was not
                made in the district court and therefore has no bearing on whether the
                district court properly exercised its discretion in granting the motion for
                an enlargement of time.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                     cc: Hon. Stefany Miley, District Judge
                          Attorney General/Transportation Division/Carson City
                          Atkin Winner & Sherrod
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ofSP9